J-S56037-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    :   IN THE SUPERIOR COURT OF
                                                    :        PENNSYLVANIA
                                                    :
                v.                                  :
                                                    :
                                                    :
    ANTONIO SAUNDERS                                :
                                                    :
                       Appellant                    :   No. 684 EDA 2020

          Appeal from the Judgment of Sentence Entered August 2, 2019
     In the Court of Common Pleas of Northampton County Criminal Division
                       at No(s): CP-48-CR-0000538-2019


BEFORE: BENDER, P.J.E., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                             FILED: JANUARY 4, 2021

        Antonio Saunders (Saunders) appeals from the judgment of sentence

imposed by the Court of Common Pleas of Northampton County (trial court)

after a jury found him guilty of forgery, attempted theft by unlawful taking

and identify theft. We affirm.

                                               I.

        On Friday, January 25, 2019, Saunders walked into a BB&T Bank and

opened a checking account under the name Allen Baynes.                     To do this,

Saunders used the actual Allen Baynes’s social security number and presented

a temporary Pennsylvania ID card in that name.                As part of opening the

account, Saunders signed three documents. First, he signed a signature card


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S56037-20


for the checking account. Second, he signed a “constant credit application”

to establish a $1,500 overdraft line of credit on the account. Third, because

the actual Allen Baynes had an existing BB&T account, Saunders signed a

client information change request form.

     After Saunders opened the account, the branch banker informed him

about other services offered by the bank.      Saunders showed interest in

applying for a $30,000 loan, telling the banker it would be for a surgery. He

then left the bank but soon called back to tell the banker that he wanted to

apply for the loan.   The banker began the application over the phone but

needed proof of income to complete the application. Saunders soon returned

and submitted a signed IRS Form 1040 in the name of Allen Baynes listing an

annual income as $192,000.

     Suspicious that Saunders was not Allen Baynes, the banker contacted

the bank’s fraud division, who then contacted the real Allen Baynes in

Alabama, where he resides. He confirmed that he did not open the checking

account earlier that day in Pennsylvania. The banker relayed this information

to the police and told them that Saunders was returning to the bank after the

weekend to sign loan documents.

     Sure enough, on Monday, January 28, 2019, Saunders returned to the

bank and was taken into custody by detectives.          Despite not initially

cooperating, Saunders eventually gave his real name.        The police then

searched his wallet and found several ID cards for Allen Baynes.       These


                                    -2-
J-S56037-20


included a social security card (signed), a Visa credit card (signed) and a PNC

Bank debit card (unsigned). The police also found several cards in Saunders’s

name, including his social security, health insurance and credit cards. Finally,

the police found an interim New York driver’s license for Saunders that listed

a New York address. On the back of the license, there was a “cheat sheet”

listing, among other things, the name, date of birth and social security number

for Allen Baynes, as well as information relating to the loan, including salary

($192,000) and reason (“medical”).

       Saunders was arrested and charged by criminal information with, among

other offenses, forgery, attempted theft by unlawful taking (for the loan) and

identity theft.1 The Commonwealth later amended the forgery charge into

seven counts for each document that Saunders signed as Allen Baynes. These

were: (1) the signature card; (2) the “constant credit application”; (3) the

client information change request; (4) the 1040 Tax Form; (5) the temporary

Pennsylvania ID card; (6) the social security card; and (7) the Visa credit card.

       After choosing to proceed pro se because of his dissatisfaction with

appointed counsel, Saunders was tried by a jury that found him guilty on all

counts. On August 2, 2019, the trial court sentenced Saunders, who was a

Repeat Felon Offender (RFEL) on the prior record score scale, to 40 to 80


____________________________________________


1 See 18 Pa.C.S. §§ 4101(a)(2), 901(a)/3921(a) and 4120(a), respectively.
Saunders was also charged with two counts of access device fraud, 18 Pa.C.S.
§ 4106(a)(3), but those counts were dismissed at trial.


                                           -3-
J-S56037-20


months’ imprisonment for attempted theft and a consecutive 12 to 24 months

on one of the forgery counts, resulting in an aggregate sentence of 52 to 104

months’ imprisonment.

       After sentencing, Saunders filed a timely post-sentence motion

challenging the sufficiency and weight of the evidence for his convictions, the

prosecutor’s opening statement and the legality of his sentence. While the

motion was pending, Saunders requested the assistance of counsel and

extension of time for disposition of his post-sentence motion. The trial court

appointed current counsel and granted the extension.2 After receiving briefs,

the trial court denied the post-sentence motion on December 27, 2019,

following which Saunders appealed to reassert the issues raised in his post-

sentence motion.

                                               II.

       In his first issue, Saunders challenges the sufficiency of evidence for

three of the forgery counts and his conviction for attempted theft by unlawful




____________________________________________


2 See Pa.R.Crim.P. 720(B)(3)(b) (allowing one 30-day extension, for good
cause shown, to the 120-day period for a trial court to dispose of a post-
sentence motion).




                                           -4-
J-S56037-20


taking.3 For ease of discussion, we address his arguments as they relate to

each separate offense.4

       First, Saunders was convicted of forgery—unauthorized act in writing

under 18 Pa.C.S. § 4104(a)(2).           The Crimes Code defines that offense as

follows:

       A person is guilty of forgery if, with intent to defraud or injure
       anyone, or with knowledge that he is facilitating a fraud or injury
       to be perpetrated by anyone, the actor .... makes, completes,
       executes, authenticates, issues or transfers any writing so that it
       purports to be the act of another who did not authorize the act ...

18 Pa.C.S. § 4101(a)(2) (formatting altered). “We may look to the totality of

the defendant’s conduct to infer fraudulent intent.”         Commonwealth v.

Green, 203 A.3d 250, 253 (Pa. Super. 2019) (citation omitted).




____________________________________________


3 Although he styles his issue as challenging all his convictions, Saunders
makes no substantive argument to either his other four forgery counts or his
conviction for identity theft. He does, however, argue that there was
insufficient evidence to convict him for forgery of the loan application. See
Saunders’s Brief at 15-16. Our review of the record, including the amended
information, reveals that he was not charged with forgery in relation to the
loan application because he never got the opportunity to sign for it. To the
extent that he conflates the loan application with the “constant credit
application,” the record is clear that they were separate documents.

4 “Our standard of review for a challenge to the sufficiency of the evidence is
to determine whether, when viewed in a light most favorable to the verdict
winner, the evidence at trial and all reasonable inferences therefrom are
sufficient for the trier of fact to find that each element of the crimes charged
is established beyond a reasonable doubt.” Commonwealth v. Wilson, 237
A.3d 572, 576 (Pa. Super. 2000) (citation omitted).


                                           -5-
J-S56037-20


      Saunders contends that the Commonwealth presented insufficient

evidence to convict him of forgery for the signature card to open the checking

account.   His argument, which consists of one sentence, asserts that the

Commonwealth did not admit the card at trial. See Saunders’s Brief at 16

(“There was no evidence of completion of [a] signature card.”). Indeed, the

Commonwealth did not admit the card at trial, nor did the banker testify that

Saunders ever signed such a form as Allen Baynes.

      That said, the banker testified that Saunders opened the checking

account and deposited money. See N.T. Jury Trial, 6/4/19, at 61. To open

an account, she explained, “there is a signature card that needs to be signed.”

Id. at 54.     Viewing this evidence in the light most favorable to the

Commonwealth as the verdict winner, the jury could reasonably infer that

Saunders signed the signature card to open the checking account, even

though the Commonwealth did not admit the card at trial. For that reason,

there was sufficient evidence to convict for the first forgery count.

      Next, in another one-sentence argument, Saunders asserts that “[t]hat

there was no evidence that any social security card or credit card was

presented as part of any [f]orgery.”     Saunders’s Brief at 16.    Saunders is

referring to the social security and Visa credit cards recovered on January 28,

2019, both of which were in the name of Allen Baynes and had signatures

matching those that Saunders made to the other forged writings. Saunders

appears to argue that there is insufficient evidence that he possessed the


                                      -6-
J-S56037-20


forged writings with fraudulent intent since he did not present either card to

open the checking account or apply for the loan.

         While we agree neither card was requested nor presented at the bank,

we still look to the totality of Saunders’s conduct to determine whether there

was sufficient evidence of fraudulent intent.       According to the banker,

Saunders returned to the bank on January 28, 2019, under the belief that he

would sign the loan documents. See N.T. Jury Trial, 6/4/19, at 61. When he

did, he brought with him the forged social security and credit cards in Allen

Baynes’s name. Again, viewing this evidence in the light most favorable to

the Commonwealth as the verdict winner, the jury could reasonably infer that

Saunders possessed the forged cards with the intent of securing the $30,000

loan; that he was never asked or gained the opportunity to present them does

not negate his intent, and he cites no case law to the contrary. As a result,

we find there was sufficient evidence to convict him of forgery for the social

security and credit cards in the name of Allen Baynes.

         Saunders next challenges the sufficiency of evidence for his attempted

theft by unlawful taking related to requesting the personal loan under the

name of Allen Baynes.       In support, he highlights that the Commonwealth

never admitted the loan application at trial. See Saunders’s Brief at 15. He

also argues that the proceeds of the loan ($30,000) would not constitute

“movable property” for the underlying crime of theft by unlawful taking. Id.

at 16.


                                      -7-
J-S56037-20


      “A person commits an attempt when, with intent to commit a specific

crime, he does any act which constitutes a substantial step toward the

commission of that crime.” 18 Pa.C.S. § 901(a). “A person is guilty of theft

if he unlawfully takes, or exercises unlawful control over, movable property of

another with intent to deprive him thereof.” 18 Pa.C.S. § 3921(a). Movable

property, meanwhile, is defined as “[p]roperty the location of which can be

changed, including things growing on, affixed to, or found in land, and

documents although the rights represented thereby have no physical

location.” 18 Pa.C.S. § 3901.

      First, the banker’s testimony at trial was sufficient to establish that

Saunders applied for the loan.    She testified that when she told Saunders

about the loan services offered by the bank, Saunders mentioned he would be

interested in a personal loan “for a surgery of some sort.” N.T. Jury Trial,

6/4/19, at 65. Then, after he left, Saunders called back and told her that he

wanted to apply for the loan. Id. She asked him to come back to the bank,

but Saunders said he just got home and would rather apply for the loan over

the phone. Id. at 66. The banker then began the loan application but was

unable to complete it because she needed Saunders to provide a tax return.

Id. at 67. At first, Saunders emailed the tax return, but because the banker

could not upload it into the bank’s system, he needed to return to the bank to

submit a hard copy, which he did that same day. Id. at 67-68. After Saunders

submitted the 1040 Tax Form, the banker became suspicious and contacted


                                     -8-
J-S56037-20


the bank’s fraud division.   After they confirmed Saunders was not Allen

Baynes, the banker contacted the police. Id. at 71-72. Based on all this, the

banker did not prepare the loan documents. Id. at 73.

      As a result, contrary to Saunders’s argument, there was no actual loan

application for the Commonwealth to admit at trial.              Instead, the

Commonwealth relied on the banker’s testimony to establish that Saunders

attempted to obtain the loan, which was why he returned to the bank that

following Monday, January 28, 2019. Viewing the banker’s testimony in the

light most favorable to the Commonwealth, this was sufficient to establish that

Saunders took substantial steps to trying to obtain the fraudulent loan. Thus,

his first argument fails.

      Likewise, we find that the proceeds of the requested loan constitute

movable property for the underlying offense of theft by unlawful taking. As

noted above, movable property includes intangible property represented by

“documents although the rights represented thereby have no physical

location.” 18 Pa.C.S. § 3901. This definition is broad enough to include the

proceeds of the loan for which Saunders applied.           Because the bank

determined that he was not Allen Baynes, the proceeds of the requested loan

were never converted into movable property, whether by cash or check. This

does not mean, however, that Saunders did not try to deprive the bank of its

money. Consequently, the proceeds sought by requesting the loan constitute

movable property and are sufficient to convict Saunders for attempted theft.


                                     -9-
J-S56037-20


      Saunders also attacks his convictions by pointing out that the criminal

information listed the offenses as being committed “on or about” Monday,

January 28, 2019. See Amended Information, 6/4/19, at 1. He asserts that

the Commonwealth presented no evidence that any crime was committed on

that date. See Saunders’s Brief at 16-17.

      Bills of information are governed by Pennsylvania Rule of Criminal

Procedure 560, which states that the information will be valid and sufficient if

it contains:

      the date when the offense is alleged to have been committed if
      the precise date is known, and the day of the week if it is an
      essential element of the offense charged, provided that if the
      precise date is not known or if the offense is a continuing one, an
      allegation that it was committed on or about any date within the
      period fixed by the statute of limitations shall be sufficient[.]

Pa.R.Crim.P. 560(B)(3).    “The purpose of the information is to advise the

accused of the allegations and the crimes charged, to give sufficient notice to

allow the opportunity to prepare a defense, and to define the issues for trial.”

Commonwealth v. Kisner, 736 A.2d 672, 674 (Pa. Super. 1999).

      We find the Commonwealth’s information was sufficient to put Saunders

on notice of what he was charged with. Although Saunders first went into the

bank and signed several documents on January 25, 2019, his conduct

continued until he returned to sign the loan documents on January 28, 2019.

As the Commonwealth notes, it is afforded “broad latitude when attempting

to fix the date of offenses which involve a continuous course of criminal

conduct.” Commonwealth v. Benner, 147 A.3d 915, 921 (Pa. Super. 2016)

                                     - 10 -
J-S56037-20


(citation omitted). Moreover, Saunders does not allege that he was misled or

unable to prepare his defense based on the criminal information.            See

Commonwealth v. Sims, 919 A.2d 931, 939 (Pa. 2007) (stating that “[t]o

comport with due process, the notice provided must be sufficiently specific so

as to allow the defendant to prepare any available defenses should he exercise

his right to a trial.”). Without Saunders alleging that he was unable to prepare

his defense, the information was specific enough to allow him to prepare his

defense. As a result, his claim warrants no relief.

                                           III.

       Saunders also challenges the weight of the evidence for his convictions,

which he properly preserved in a timely post-sentence motion.5 He alleges

that there was a break in the chain of custody of the cards seized from his

wallet on January 28, 2019, because they were not logged into evidence until

February 6, 2019. See Saunders’s Brief at 18-19.




____________________________________________


5
  When evaluating a challenge to the weight of the evidence to support a
conviction, this court does not reweigh the evidence presented at trial, but
rather evaluates the trial court’s denial of the motion for a new trial for an
abuse of discretion. Commonwealth v. Clay, 64 A.3d 1049, 1054-55 (Pa.
2013). An abuse of discretion occurs “where the course pursued represents
not merely an error of judgment, but where the judgment is manifestly
unreasonable or where the law is not applied or where the record shows that
the action is a result of partiality, prejudice, bias or ill-will.” Id. (citation
omitted). A trial court’s determination that the verdict was not against the
weight of the evidence is “[o]ne of the least assailable reasons for granting a
new trial.” Id. (citation omitted).


                                          - 11 -
J-S56037-20


      “An allegation that the verdict is against the weight of the evidence is

addressed to the discretion of the trial court.” Commonwealth v. Sullivan,

820 A.2d 795, 805-06 (Pa. Super. 2003) (citation omitted). “Trial judges, in

reviewing a claim that the verdict is against the weight of the evidence do not

sit as the thirteenth juror. Rather, the role of the trial judge is to determine

that notwithstanding all the facts, certain facts are so clearly of greater weight

that to ignore them or to give them equal weight with all the facts is to deny

justice.”   Commonwealth v. Widmer, 744 A.2d 745, 752 (Pa. 2000)

(quotations omitted). A new trial is appropriate only when the verdict “is so

contrary to the evidence as to shock one’s sense of justice.” Commonwealth

v. Olsen, 82 A.3d 1041, 1049 (Pa. Super. 2013) (citation omitted). “[T]he

evidence must be so tenuous, vague and uncertain that the verdict shocks the

conscience of the court.” Commonwealth v. Akhmedov, 216 A.3d 307, 326

(Pa. Super. 2019) (en banc) (citation omitted).

      After reviewing the whole record, we find no relief is due. Putting aside

all of the other evidence establishing guilt he does not address, Saunders

raised his argument about the cards in his wallet at trial, but the trial court

admitted the cards after the Commonwealth presented evidence about the

wallet being found on Saunders. See N.T., 6/4/19, at 109 (admitting the

contents of the wallet). In denying this claim, the trial court explained:

      Here, the time gap between the seizure of the items and items
      getting logged into custody is not dispositive of evidence
      tampering. This Court allowed [Saunders] the opportunity to
      pursue this issue at trial, and the jury disagreed with [his]

                                     - 12 -
J-S56037-20


      argument. Therefore, this Court finds that the weight of the
      evidence presented at trial is not contrary to the jury’s verdict,
      and [Saunders] is not entitled to a new trial.

Trial Court Opinion, 12/27/19, at 7. We agree with this analysis and find that

the trial court did not abuse its discretion in denying Saunders a new trial

based on the weight of the evidence.

                                       IV.

      Saunders next challenges the prosecutor’s opening statement, arguing

that he committed prosecutorial misconduct warranting a new trial.         See

Saunders’s Brief at 19-20. Besides Saunders failing to object and preserve

this claim, see Pa.R.A.P. 302(a), the prosecutor’s statement was not

prejudicial. The prosecutor began his opening statement as follows:

      This gentlemen over here behind me essentially tried to rob the
      BB&T bank on the weekend of January 25th through January 28th
      of 2019. He didn’t use a mask or a gun. He didn’t hand any note
      to a frightened teller.

      Instead, he used a methodical and carefully planned deception
      that involved assuming the identity of another person …

N.T., 6/4/19, at 47.

      “In reviewing prosecutorial remarks to determine their prejudicial

quality, comments cannot be viewed in isolation but, rather, must be

considered in the context in which they were made.”      Commonwealth v.

Sampson, 900 A.2d 887, 890 (Pa. Super. 2006) (citation omitted).

“Generally, comments by the district attorney do not constitute reversible

error unless the unavoidable effect of such comments would be to prejudice


                                    - 13 -
J-S56037-20


the jury, forming in their minds fixed bias and hostility toward the defendant

so that they could not weigh the evidence objectively and render a true

verdict.” Id.

       Viewed in context, the statement did not have the unavoidable effect of

prejudicing the jurors. As he quickly clarified, the prosecutors briefly used the

term “rob” to mean steal rather than, as Saunders appears to argue,

committing a theft through the use of physical force. Indeed, after using the

term, the prosecutor stated that Saunders used no such force. Thus, even if

Saunders had properly preserved this claim, we would find that the

prosecutor’s comment was within the bounds of advocacy and not prejudicial.

                                               V.

       Finally, Saunders challenges the legality of the trial court’s sentences

for attempted theft conviction and forgery.6        First, he argues that the

attempted theft charge was not submitted to the jury because the trial court

denied the Commonwealth’s request to amend the underlying offense from

theft by unlawful taking of movable property to theft by deception.         See

Saunders’s Brief at 21. However, as the Commonwealth points out, the trial

court’s denial of the amendment did not cause the charge being dismissed.



____________________________________________


6 “Issues relating to the legality of a sentence are questions of law.”
Commonwealth v. Wolfe, 106 A.3d 800, 802 (Pa. Super. 2014) (citation
omitted). “Our standard of review over such questions is de novo and our
scope of review is plenary.” Id.


                                          - 14 -
J-S56037-20


See N.T. Jury Trial, 6/4/19, at 24-26. As a result, the Commonwealth was

permitted to pursue the attempted theft by unlawful taking charge, which, as

discussed above, was supported by sufficient evidence.

       Next, Saunders challenges his sentences for forgery by noting that some

of the counts should have been graded as first-degree misdemeanors rather

than third-degree felonies. See Saunders’s Brief at 21. Saunders, however,

fails to acknowledge that the trial court corrected this issue at sentencing.

       In its criminal information, the Commonwealth charged all the forgery

counts as third-degree felonies. See Amended Information, 6/4/19, at 1. At

sentencing, however, the Commonwealth conceded that some counts were

misgraded under 18 Pa.C.S. § 4101(c), but noted that the only change would

be to the maximum possible sentence because forgery as a third-degree

felony or first-degree misdemeanor has the same offense gravity score. See

N.T. Sentencing Hearing, 8/2/19, at 12-13.7        The trial court then imposed

sentences of 12 to 24 months’ imprisonment on each count, running all but

one of the counts concurrent to the 40 to 80 months’ imprisonment imposed




____________________________________________


7 See 18 Pa.C.S. § 4101(c) (“Forgery is a felony of the third degree if the
writing is or purports to be a will, deed, contract, release, commercial
instrument, or other document evidencing, creating, transferring, altering,
terminating, or otherwise affecting legal relations. Otherwise forgery is a
misdemeanor of the first degree.”); see also 204 Pa. Code. § 303.15
(providing that both forgery graded as third-degree felony and first-degree
misdemeanor have offense gravity score of 3).

                                          - 15 -
J-S56037-20


for attempted theft. Id. at 19-20. All the sentences for forgery are within

the statutory maximum and in the standard range guidelines.

      Moreover, our review of the record shows that the probation department

corrected the sentencing forms to reflect the proper grading for the four

forgery offenses that should have been graded as first-degree misdemeanors:

the signature card; the 1040 Tax Form; the temporary Pennsylvania ID card;

and the social security card. Because Saunders does not explain how any of

the sentences for these offenses were illegal, we find the claim meritless.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/4/21




                                    - 16 -